Citation Nr: 0916225	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-13 353	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to an effective date earlier than November 16, 
2004, for the award of a permanent and total rating for non-
service-connected disability pension.




ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 







INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from 
September 1967 to January 1968 and from January 1986 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which awarded a non-service-connected disability pension 
and assigned an effective date of November 16, 2004.  In a 
decision of February 2007, the Board denied an effective date 
earlier than November 16, 2004, for the pension award.  The 
veteran appealed the assigned effective date to the U.S. 
Court of Appeals for Veterans Claims (Court). 

In a December 2008 Memorandum Decision, the Court vacated the 
February 2007 Board decision and remanded the matter to the 
Board for readjudication.  In the Memorandum Decision, the 
Court agreed with the veteran's assertion that in the 
February 2007 decision, the Board did not consider certain 
pieces of relevant medical evidence, including medical 
reports dated in November 5, 2003, and November 17, 2003, 
both of which noted a diagnosis of cholelithiasis.  

On his April 2005 substantive appeal (VA Form 9), the veteran 
requested a hearing before a Veterans Law Judge.  He later 
indicated he wanted the hearing at the RO.  After a Travel 
Board hearing had been scheduled, in May 2006, the veteran 
informed the RO that he no longer wanted the hearing.  
Therefore, the Board finds that all due process has been met 
with respect to the veteran's hearing request.


FINDINGS OF FACT

1.  There was no informal claim, formal claim, or written 
intent to file a claim for entitlement to pension benefits 
received by VA prior to September 4, 2002.




2.  The competent and probative evidence of record is against 
a finding that the Veteran was entitled to non-service-
connected disability pension before the receipt of a private 
treatment record on November 16, 2004, which supported the 
RO's subsequent finding that he is permanently and totally 
disabled. 


CONCLUSION OF LAW

An effective date earlier than November 16, 2004, is not 
warranted for the award of non-service-connected disability 
pension benefits.  38 U.S.C.A. §§ 1521, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.15 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 




If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In this case, the VCAA duty to notify was satisfied by way of 
a letters sent to the Veteran in February 2003 and June 2004 
which fully addressed the notice elements and were sent prior 
to the initial RO decision in this matter.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claim and of his and VA's respective duties 
for obtaining evidence.  Finally, the Board notes the RO sent 
the Veteran a letter in June 2006 informing him of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  
Moreover, the Veteran has not demonstrated any error in VCAA 
notice, 



and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  It appears that all 
obtainable evidence identified by the Veteran relative to his 
claim has been obtained and associated with the claims file, 
and that he has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Discussion and Analysis

Under the provisions of 38 U.S.C.A. § 1521, a pension is 
available to a veteran who served for ninety (90) days or 
more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
which are not the result of his own willful misconduct.

Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.  To meet the 
percentage requirements of 38 C.F.R. § 4.16, the veteran must 
suffer from one disability ratable at 60 percent or more, or 
two or more disabilities where one of the disabilities is 
ratable at 40 percent or more, and the combined rating of all 
disabilities is 70 percent or more.

The statutory criteria for the determination of an effective 
date of an award of disability pension are set forth in 38 
U.S.C.A. § 5110 and implemented by regulation.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim of pension or a claim 
reopened after final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b).

For claims for disability pension received on or after 
October 1, 1984, as here, the effective date is the date of 
receipt of the claim.  38 C.F.R. § 3.400(b)(1)(ii).  However, 
an award of disability pension may not be effective prior to 
the date entitlement arose.  38 C.F.R. § 3.400(b)(1).

An exception arises if a veteran has become permanently and 
totally disabled, is prevented by disability from filing for 
pension within 30 days or more from the date of total 
disability, and requests a retroactive award within one year 
from such date of disability; if so, either date of claim or 
date of disability applies, whichever is to the veteran's 
advantage.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. § 
3.400(b)(1)(ii)(B).  In this regard, extensive 
hospitalization will generally meet those criteria, but in 
this case no allegation of such incapacity to file has been 
made to invoke the exception.

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
C.F.R. § 3.151(a).  The term "claim" or "application" 
means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p).  
"Date of receipt" generally means the date on which a 
claim, information, or evidence was received by VA.  38 
C.F.R. § 3.1(r).

The applicable statutory and regulatory provisions require 
that VA look to all communications from the appellant which 
might be interpreted as applications or claims, either formal 
or informal, for benefits.  In particular, VA is required to 
identify and act upon informal claims for benefits.  38 
U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); see 
Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The record reflects that an informal claim for a non-service-
connected disability pension was received from the Veteran on 
September 4, 2002.  He has not specified the date on which he 
believes his pension entitlement should have begun, but this 
is the earliest possible date, since it is the date of his 
original claim for pension.  He does not contend, nor does 
the evidence reflect, that he filed a pension claim, either 
formal or informal, prior to that date.

Subsequently, in the November 2004 rating decision, the RO 
determined that the first date on which there was sufficient 
medical evidence of record to support the claim and establish 
entitlement to permanent and total disability pension 
benefits was November 16, 2004, the date on which the RO 
received a written statement from the Veteran's private 
physician, which detailed his disorders and diagnoses.

The Veteran's claim for pension was denied in April 2003, and 
in February, March, May, and July 2004.  When it was denied 
in July 2004, the RO assigned the following disabilities and 
ratings: (1) hypertensive arteriosclerotic cardiovascular 
disease was assigned a 30 percent evaluation; (2/3/4/5/6/7) 
type II diabetes mellitus, gastroesophageal reflux disease, 
liver parenchymal disease, hypertension, gastritis, and gouty 
arthritis were assigned separate 10 percent evaluations; and 
(8) true vocal chord neoplasm, to consider carcinoma, was 
assigned a zero percent evaluation, for a combined evaluation 
of 60 percent.

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  

In the November 2004 rating decision, the RO evaluated the 
new medical evidence dated November 16, 2004, and added the 
following disabilities and ratings: (1/2) chronic renal 
insufficiency and cholelithiasis were assigned separate 30 
percent evaluations; (3) osteoarthritis was assigned a 20 
percent evaluation; and (4/5/6/7/8) peripheral neuropathy of 
the bilateral upper and lower extremities and retinopathy 
were assigned separate 10 percent evaluations, for a overall 
combined evaluation of 60 percent.  The Board notes that the 
dispositive issue on appeal is on which date entitlement 
arose, and whether such date fell before November 16, 2004.

The Board initially notes that private outpatient treatment 
records showing diagnoses dated from October 1973 to December 
1984 are inapplicable, because they do not concern the time 
period in question.  In addition, private treatment records 
dated in May 2002 and October 2002 show only blood tests and 
diagnoses, and are not sufficiently detailed for rating the 
Veteran's disorders.  Nor did these records indicate that the 
veteran was permanently and totally disabled.

On a March 2003 VA examination report, the veteran's reported 
past medical history included hypertension, type II diabetes 
mellitus, dyspepsia and gastroesophageal reflux disease, and 
gouty arthritis.  He said that, once out of service, he had 
worked as a carpenter and painter, and now worked in paint 
maintenance.  Examination of the ears, nose, neck, and chest 
was negative, and he had no abnormal heart sounds and no 
edema.  Neurological and psychiatric examinations were 
normal.  The diagnoses were hypertension, type II diabetes 
mellitus, and gastroesophageal reflux disease - all three of 
which caused no restrictions on activities or work - and 
gouty arthritis, which caused minimal restriction on current 
employment and activities during flare-ups.

Based on the diagnoses rendered on the March 2003 VA 
examination, the Board is unable to find that the veteran 
demonstrated that he was permanently and totally disabled 
during that examination.  At the time of the April 2003 
rating decision, it was only factually ascertainable that the 
veteran had four disorders, as indicated on the March 2003 VA 
examination.  Likewise, the Board is in agreement with the 
10 percent disability evaluations assigned to each of those 
four disorders in April 2003, because the VA examiner 
indicated that three of the disorders had minimal to no 
impact upon the Veteran's activities or employment.



We first note in our analysis that the Veteran's diabetes 
mellitus does not warrant an increase to a 20 percent rating, 
because there is no evidence in the March 2003 VA examination 
report that he required insulin and restricted diet or oral 
hypoglycemic agent and restricted diet.  38 C.F.R. § 4.120, 
Diagnostic Code (DC) 7913.  While the veteran indicated 
during his VA examination that he took a "diabetes pill," 
the examiner did not comment on this medication or its 
purpose.  Nor did the examiner indicate that this was a 
hypoglycemic agent.  Therefore, an increase to a 20 percent 
rating for diabetes mellitus was not shown to be warranted.

Next, the veteran was assigned a 10 percent disability rating 
for his gastroesophageal reflux disease (GERD) under the 
criteria of 38 C.F.R. § 4.114, DC 7399-7346 .  That specific 
disability is not listed in the Rating Schedule, and the RO 
applied DC 7399 pursuant to 38 C.F.R. § 4.27, which provides 
that unlisted disabilities requiring rating by analogy will 
be coded first the numbers of the most closely related body 
part and "99."  38 C.F.R. § 4.20.  The RO determined that 
the most closely analogous diagnostic code is 38 C.F.R. § 
4.114, DC 7346, for hiatal hernia.  Under this code, the 
Veteran's disability does not warrant 30 percent disability 
evaluation because it has not been shown that the disorder 
has resulted in persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Examination of the his 
abdomen was normal in March 2003, and the VA examiner stated 
no findings related to the Veteran's GERD.  Therefore, a 
higher rating for GERD is not warranted.

His gouty arthritis was assigned a 10 percent disability 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5017.  Under 
that code, which then refers to DC 5002, a 20 percent rating 
is warranted with one or two exacerbations a year in a well-
established diagnosis.  The Board notes that the Veteran did 
not demonstrate any swelling or exacerbations at the 
examination, and the examiner did not find that exacerbations 
had occurred during the past year.  In the alternative, 
limitation of motion of the ankle is rated 10 percent when 
moderate and 20 percent when marked.  38 C.F.R. § 4.71a, DC 
5271.  Normal motion of the ankle is dorsiflexion to 20 
degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  On examination in March 2003, the Veteran's active 
and passive dorsiflexion was to 20 degrees, and his plantar 
flexion was to 45 degrees.  Both of these results represent 
normal motion of the ankle.  On flare-ups, the examiner 
estimated that the dorsiflexion would be limited to 10 
degrees, and plantar flexion would be limited to 30 degrees.  
While this does demonstrate some limited motion of the ankle, 
the Board finds that it does not rise to the level of marked 
limitation of motion to warrant an increase to a 20 percent 
disability evaluation for gouty arthritis.  

Finally, an increase to a 20 percent disability evaluation 
for hypertension is warranted where there is evidence of 
diastolic pressure predominantly 110 or more; or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, DC 
7101.  The veteran's blood pressure readings during the March 
2003 VA examination show that all diastolic readings were 
under 110 and all systolic readings were under 200.  
Therefore, a higher evaluation is not warranted for the 
veteran's hypertension.

Thus, based on the Board's agreement with the disability 
evaluations assigned by the RO, we are unable to find that it 
was factually ascertainable that the veteran was permanently 
and totally disabled as a result of information reported 
during the March 2003 VA examination.  See 38 C.F.R. §§ 
4.71a, DC 5017; 4.104, DC 7101; 4.114, DC 7346, 4.120, DC 
7913.

The next medical evidence associated with the claims file 
after the March 2003 VA examination report was from the 
Veteran, and included a request that his non-service-
connected disabilities be reevaluated and his claim 
readjudicated.  He submitted a November 17, 2003, medical 
certificate showing diagnoses of new growth, larynx; 
cholelithiasis; hypertension, moderate; and presbyopia.  A 
November 5, 2003, abdominal ultrasound report showed multiple 
cholecystolithiasis, a normal liver, and a gassy abdomen.  

Subsequently the RO sent the Veteran a letter, noting that 
the aforementioned medical evidence had been received and 
advising him that he was to be scheduled for a VA 
examination.




The next medical evidence associated with the claims file is 
the January 2004 VA general medical examination report, at 
which time the Veteran complained of chronic hoarseness and 
nape pains, abdominal colic, palpitation, and right ankle 
pain and swelling.  He denied chest pains, and indicated he 
had good functional capacity and could climb stairs.  In 
November 2003, a mass was noted on the his right vocal fold.  
No biopsy had been performed.  Examination of the Veteran's 
ears, nose, and neck were negative.  Examination of the chest 
showed that he had clear lungs and could still climb stairs.  
There was full range of motion of all joints.  Neurological 
and psychiatric examinations were normal.  The diagnoses were 
true vocal cord neoplasm, to consider carcinoma; hypertensive 
arteriosclerotic cardiovascular disease with concentric left 
ventricular hypertrophy; personal history of diabetes; 
degenerative arthritis, cholelithiasis, and mild diffuse 
liver parenchymal disease.  A January 2004 report of an 
ultrasound showed that he had cholelithiasis.

A VA eye examination also conducted in January 2004 revealed 
diagnoses of pterygium, hyperopia, and presbyopia.  Nose and 
sinus VA examination conducted at that time resulted in a 
diagnosis of a right true vocal cord neoplasm, "rule out" 
carcinoma.  It was also noted the Veteran had hoarseness.

Following these examinations, the RO issued another rating 
decision in February 2004, which considered some, but not 
all, of the additional evidence discussed above.  The Board 
notes that the four disorders already diagnosed during the 
March 2003 VA examination did not show any increase in 
severity during the January 2004 examination.  Therefore, the 
Board agrees with the RO that the ratings assigned to these 
disorders (hypertension, diabetes mellitus, GERD, and gouty 
arthritis) should not have been increased.  However, 
additional disorders were diagnosed during the January 2004 
VA examination, including hypertensive arteriosclerotic 
cardiovascular disease, liver parenchymal disease, true vocal 
chord neoplasms, to consider carcinoma, and cholelithiasis.

A 30 percent evaluation was assigned for the Veteran's 
hypertensive arteriosclerotic cardiovascular disease.  Under 
38 C.F.R. § 4.104a, DC 7005, a 30 percent evaluation is 
assigned with workload of greater than 5 METs but not greater 
than 7 METs that results in dyspnea, fatigue, angina, 
dizziness, or syncope, of' evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram, or X-ray. A 60 
percent evaluation is assigned for more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs that 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  Id.  The January 2004 VA examination 
report shows the Veteran's workload was 6-7 METs.  In 
addition, there was no evidence of any episodes of acute 
congestive failure in the previous year.  Finally, the 
Veteran's January 2004 EKG showed that his ejection fraction 
was 55-83 percent.  Therefore, an increase to a 60 percent 
rating is not warranted for his hypertensive arteriosclerotic 
cardiovascular disease.

Also diagnosed during this examination was liver parenchymal 
disease.  It was assigned a 10 percent disability evaluation 
under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 
7399-7312.  Under that code, an increase to a 30 percent 
disability rating is warranted with portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss.  The January 2004 
liver ultrasound shows the liver was normal in size with 
slight increased parenchymal echo pattern.  No other symptoms 
or descriptions were noted.  On examination, the Veteran's  
abdomen was normal.  Since the examination does not show that 
he demonstrated any of the symptoms associated with a 30 
percent rating, the Board finds that the 10 percent rating is 
appropriate.

Finally, the RO added the Veteran's diagnosis of true vocal 
chord neoplasm, to consider carcinoma, and assigned a 
noncompensable evaluation under the criteria of 38 C.F.R. § 
4.97, DC 6820.  Under that code, benign neoplasms of any 
specified part of the respiratory system are to be evaluated 
using an appropriate respiratory analogy.  Under DC 6516, 
chronic laryngitis is rated at 10 percent with hoarseness and 
inflammation of the cords or mucous membrane and at 30 
percent with hoarseness and thickening or nodules of the 
cords, polyps, submucous infiltration, or pre-malignant 
changes on biopsy.  The Veteran complained of chronic 
hoarseness during his March 2003 VA examination.  This is the 
only symptom 




detailed by the Veteran or the examiner during the January 
2004 VA examination of his sinus and larynx.  Therefore, the 
Board finds that the 0 percent evaluation was appropriately 
assigned.

With regard to cholelithiasis, however, the Board notes that 
in the February 2004 rating decision (and subsequent rating 
decisions in March, May, and July 2004) the RO failed to add 
cholelithiasis to the list of the veteran's disabilities to 
be rated, even though a diagnosis of cholelithiasis was 
included in the medical evidence dated in November 2003 and 
January 2004.  

Under 38 C.F.R. § 4.114, DC 7314, chronic cholecystitis is 
rated at 0 percent (noncompensable) when mild, 10 percent 
when moderate with gallbladder dyspepsia, confirmed by X-ray 
technique, and with infrequent attacks (not over two or three 
a year) of gallbladder colic, with or without jaundice, and 
30 percent when severe, with frequent attacks of gallbladder 
colic.  

In that regard, the Board notes that the November 2003 
records and the January 2004 VA examination and ultrasound 
are the only evidence at this time regarding the Veteran's 
cholelithiasis.  The November 2003 records showed that the 
walls of the gallbladder were not thickened, and there were 
shadowing echoes within the gallbladder lumen.  The January 
2004 ultrasound report indicates that a moveable high level 
echo structure was seen intraluminally.  The wall was not 
thickened, and the common duct was not dilated.  Thus, based 
on this scant evidence, while the Board might find that a 10 
percent rating is warranted for this disability, we are 
unable to find that a 30 percent disability is applicable, 
because there is no evidence that the Veteran suffered from 
frequent attacks of gallbladder colic.  He noted during his 
January 2004 VA examination that he suffered from bloatedness 
on and off.  However, this does not show that his disorder 
was severe.  Therefore, the Board assigns a 10 percent 
disability rating to the cholelisthiasis, based upon the 
November 2003 and the January 2004 VA examination report.

There are no other diagnoses made during this time (prior to 
the February 2004 rating decision) to be included in the 
evaluation for non-service-connected pension.  



The Board notes that taking into account the additional 
disability (as noted above) - including the hypertensive 
arteriosclerotic cardiovascular disease, liver parenchymal 
disease, true vocal chord neoplasms, to consider carcinoma, 
and cholelithiasis - the Veteran's combined disability rating 
(at the time of the February 2004 rating decision) was 70 
percent.  See 38 C.F.R. § 4.25.  Moreover, we find that there 
was not enough evidence to show, based upon the January 2004 
VA examination report and other pertinent evidence of record 
at the time, that the veteran was permanently and totally 
disabled at that time.

Subsequently, the Veteran submitted a March 2004 medical 
certificate showing he had acute gastritis; an April 2004 
note from Dr. D indicating that he had been treated since 
June 2003 for hypertensive vascular disease for which he took 
three medications; and a June 2004 endoscopy report showing 
that he had a small hiatal hernia, diffusely scattered 
hyperemia, and superficial ulcerations and erosions, and 
impressions of gastritis, esophagitis, and hiatal hernia.  
Following receipt of this evidence, the RO issued rating 
decisions in March, May, and July 2004, which considered the 
additional evidence noted above.  The Board notes that, 
taking into account the Veteran's various disabilities (as 
noted above) - including the hypertension, diabetes mellitus, 
GERD, gouty arthritis, hypertensive arteriosclerotic 
cardiovascular disease, liver parenchymal disease, true vocal 
chord neoplasms, to consider carcinoma, and cholelithiasis - 
his combined disability rating (at the time of the March, 
May, and July 2004 rating decisions) was listed as 60 
percent, but after considering the cholelithiasis, the 
combined disability rating should be 70 percent.  See 38 
C.F.R. § 4.25.  Moreover, the Board finds that, even 
considering the evidence submitted subsequent to the February 
2004 rating decision, there was not enough evidence to show 
that the veteran was permanently and totally disabled at that 
time.

The next medical document supplied by the Veteran was the 
November 16, 2004, private treatment record, from which the 
RO assigned the effective date of his award of non-service-
connected pension.  This medical certificate listed his 
various disabilities, including several new ones such as 
chronic renal insufficiency, peripheral neuropathy, 
retinopathy, polyneuropathy, and osteoarthritis.  In a 
November 2004 rating decision, the RO listed the Veteran's 
prior disabilities, the new disabilities listed in the 
November 2004 medical certificate, as well as listing 
cholelithiasis for the first time.  

The Board notes that with regard to the effective date of the 
award of non-service-connected pension, none of the Veteran's 
disorders increased in severity during the pertinent time 
period - from the time he submitted his claim (in September 
2002) to November 2004.  Instead, the RO was informed of 
additional disorders, and these facts caused the RO to 
determine that the veteran was permanently and totally 
disabled as of November 2004.

Based upon the competent and probative evidence of record, 
the Board is unable to conclude that the date on which the 
Veteran's entitlement to non-service-connected disability 
pension arose was prior to November 16, 2004, the date the RO 
received the private treatment record which supported the 
finding that he was permanently and totally disabled.  
Neither the VA examinations nor any of the medical records 
and evidence on file dated prior to that time established 
that he was unemployable as a result of his collective 
disabilities.  Although, as noted above, the RO failed to 
initially list the Veteran's cholelithiasis in his list of 
non-service-connected disabilities to be considered for 
pension purposes, the Board concludes that, even with 
consideration of the Veteran's cholelithiasis as being 10 
percent disabling pursuant to DC 7314, his combined 
disability was no more than 70 percent, and the competent 
evidence of record did not show that he was permanently and 
totally disabled at any point prior to November 16, 2004.

Based upon the reasons stated above, the Board finds that 
preponderance of the evidence is against the grant of an 
effective date earlier than November 16, 2004, for the grant 
of pension benefits, and there is no reasonable doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an effective date earlier than November 16, 
2004, for entitlement to a permanent and total disability 
rating for pension purposes is denied.


__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


